This action was brought originally in the Sandusky Common Pleas by the Second National Bank of Bucyrus against Paul E. Schaaf et al upon a negotiable promissory note. The Bank claimed that it was the owner and holder in due course for value.
Schaaf denied that the Bank was a holder in due course and set up the defense of fraud and failure of consideration.
The judgment of the Common Pleas in favor of the Bank was affirmed by the Court of Appeals.
Schaaf in the Supreme Court contends:
1. That the court erred in refusing to charge the jury as requested.
2. That the court erred in charging the jury before argument by counsel.
3. That 11447 GC. prescribes the mandatory course of procedure.
4. That the court erred in modifying requests for instructions to the jury.